******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. TEUDI FLORES
                (SC 19207)
 Rogers, C. J., and Palmer, Zarella, McDonald, Espinosa, Robinson and
                             Vertefeuille, Js.
         Argued April 30—officially released October 20, 2015

  James B. Streeto, assistant public defender, for the
appellant (defendant).
   Leonard C. Boyle, deputy chief state’s attorney, with
whom, on the brief, were Michael Dearington, state’s
attorney, and Toni M. Smith-Rosario and Roger Dobris,
senior assistant state’s attorneys, for the appellee
(state).
                         Opinion

   McDONALD, J. The defendant, Teudi Flores, was con-
victed on conditional pleas of nolo contendere of pos-
session of a controlled substance with intent to sell
in violation of General Statutes § 21a-277 (b), home
invasion in violation of General Statutes § 53a-100aa
(a), robbery in the second degree in violation of General
Statutes (Rev. to 2009) § 53a-135 (a), four counts of
burglary in the third degree in violation of General Stat-
utes § 53a-103 (a), and stealing a firearm in violation
of General Statutes (Rev. to 2009) § 53a-212 (a). The
defendant entered these pleas following the trial court’s
denial of his motion to suppress evidence of statements
he made to the police following his arrest in which he
confessed to these and other crimes.1 The defendant
appeals, upon our grant of certification, from the judg-
ment of the Appellate Court affirming the trial court’s
judgments of conviction, arguing that his statements
should have been suppressed as the product of an illegal
search, in violation of the fourth and fourteenth amend-
ments to the United States constitution,2 because the
warrant authorizing the search of his apartment was
unsupported by probable cause. Specifically, the defen-
dant argues that the affidavit in support of the search
warrant application, which was based solely on hearsay
statements made by a named informant, failed to estab-
lish probable cause because it did not provide facts
from which the issuing judge could determine that the
informant’s tip was reliable. We disagree and, accord-
ingly, affirm the judgment of the Appellate Court.
   The record reveals the following undisputed facts.3
On January 29, 2010, Detectives John Cerejo and Angelo
Stavrides of the Meriden Police Department applied
for a search and seizure warrant for the third floor
apartment located at 215 Camp Street in Meriden (apart-
ment). After reciting the detectives’ training and experi-
ence as law enforcement officials, the affidavit in
support of their application averred in relevant part:
‘‘On January 27, 2010, Rafley Santiago was arrested by
Meriden [p]olice for crimes related to being in posses-
sion of a stolen dirt bike, and various other motor vehi-
cle charges. Santiago requested to speak with someone
regarding information he had, that would be of interest
to [p]olice. . . . Stavrides notified Santiago of his
Miranda4 rights, which he waived. . . . Stavrides con-
ducted an interview of Santiago. The interview was
audio recorded, in a patrol interview area, at [p]olice
[h]eadquarters. . . . Santiago stated among other
things that he regularly purchases marijuana, approxi-
mately every [three] days, from [the] 215 Camp Street,
third floor apartment. He stated [that] he has been mak-
ing such purchases, for the last month or two. Santiago
stated he purchases [one] or [two] bags of marijuana
each time, from a male subject he only knew as ‘John.’
He stated he pays ‘John’ $10 for each bag of marijuana.
Santiago stated [that] ‘John’ has long hair, and many
people frequent the apartment. . . . Each of the esti-
mated [twenty] purchases Santiago made from [the]
apartment, all came from within that apartment, within
the last two months. Santiago stated [that] the last time
he purchased marijuana [from the apartment] was
[four] days prior to the date of the statement he made
to . . . Stavrides. Santiago’s last purchase was made
on Saturday, January 23, 2010.’’ (Footnote added.)
   The affidavit also described the officers’ knowledge
regarding the conduct of individuals who are involved
in the sale and use of controlled substances, including
that, through their experience, they know that such
persons routinely store illegal contraband in the loca-
tion from which they base their sales.
  A search warrant was issued on January 29, 2010, on
the basis of the facts contained in the affidavit, and the
warrant was executed on February 3, 2010. The search
uncovered, inter alia, approximately one half of one
pound of marijuana, packaging materials, two scales,
and proof of residence of the defendant. The defendant
was arrested and taken to police headquarters where
he indicated that he wished to speak to the police about
recent illegal activity in which he had been involved.
After waiving his Miranda rights, the defendant con-
fessed to multiple other crimes.
   The defendant filed a motion to suppress the evidence
of his confessions on the ground that they were the
product of an illegal search because the warrant was
issued without probable cause and was based on stale
facts. He argued that his confessions were ‘‘a direct
result of the illegal search . . . of [his] apartment,’’ and
therefore must be suppressed as fruit of the poisonous
tree. The defendant further argued that, because his
statements were made in close temporal proximity to
his arrest and no intervening circumstances otherwise
induced him to confess, his statements were not suffi-
ciently attenuated from the original illegality so as to
render them admissible. See State v. Hammond, 257
Conn. 610, 626–27, 778 A.2d 108 (2001) (evidence
obtained by illegal means may nonetheless be admissi-
ble if connection between evidence and illegal means
is sufficiently attenuated). The trial court denied his
motion to suppress, concluding that the warrant appli-
cation was not based on stale facts and was supported
by probable cause. The court further concluded, alter-
natively, that there was sufficient attenuation between
the original search and the defendant’s voluntary state-
ments so as to render his confessions admissible even
if the search warrant was not supported by probable
cause. The defendant thereafter entered conditional
pleas of nolo contendere to the charges previously
set forth.
 The Appellate Court affirmed the trial court’s judg-
ments, concluding that the warrant was supported by
probable cause because the affidavit contained informa-
tion supplied by a named informant, Santiago, who met
with the police in person, so as to allow the police
to assess his credibility and demeanor, and because
Santiago made statements against his penal interest by
telling police that he regularly purchased marijuana
from the apartment. State v. Flores, 144 Conn. App. 308,
317, 72 A.3d 1202 (2013). The court concluded that these
factors provided a ‘‘substantial factual basis’’ for the
issuing judge’s determination that probable cause
existed to search the apartment for items related to the
sale and possession of a controlled substance. Id. The
court also rejected the defendant’s contention that the
warrant affidavit was based on stale facts because the
warrant was executed only eleven days after Santiago’s
last purchase of marijuana, and, because Santiago indi-
cated that he regularly purchased marijuana from the
apartment over a protracted period, the minimal pas-
sage of time was not significant. Id., 317–19.
   We granted the defendant’s petition for certification
to determine whether the Appellate Court properly
affirmed the trial court’s denial of the defendant’s
motion to suppress. State v. Flores, 310 Conn. 917, 76
A.3d 632 (2013). Contrary to the defendant’s claims,
which are the same as the claims he made in his motion
to suppress, we agree with the state that the warrant
was supported by probable cause and was not based on
stale facts. We therefore need not reach the defendant’s
argument regarding the attenuation doctrine.
   Certain well established legal principles guide our
analysis of this issue. The fourth amendment to the
United States constitution prohibits unreasonable
searches and seizures and requires a showing of proba-
ble cause prior to the issuance of a search warrant.
‘‘Probable cause to search exists if . . . (1) there is
probable cause to believe that the particular items
sought to be seized are connected with criminal activity
or will assist in a particular apprehension or conviction
. . . and (2) there is probable cause to believe that the
items sought to be seized will be found in the place to
be searched. . . . Although [p]roof of probable cause
requires less than proof by a preponderance of the
evidence . . . [f]indings of probable cause do not lend
themselves to any uniform formula because probable
cause is a fluid concept—turning on the assessment of
probabilities in particular factual contexts—not readily,
or even usefully, reduced to a neat set of legal rules.
. . . Consequently, [i]n determining the existence of
probable cause to search, the issuing [judge] assesses
all of the information set forth in the warrant affidavit
and should make a practical, nontechnical decision
whether . . . there is a fair probability that contraband
or evidence of a crime will be found in a particular
place.’’ (Citations omitted; internal quotation marks
omitted.) State v. Shields, 308 Conn. 678, 689–90, 69
A.3d 293 (2013), cert. denied,        U.S.     , 134 S. Ct.
1040, 188 L. Ed. 2d 123 (2014). This determination is
made ‘‘pursuant to a ‘totality of circumstances’ test.’’
State v. Velasco, 248 Conn. 183, 189–90, 728 A.2d 493
(1999); see also Illinois v. Gates, 462 U.S. 213, 230–31,
103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983).
   This court has recognized that ‘‘because of our consti-
tutional preference for a judicial determination of prob-
able cause, and mindful of the fact that [r]easonable
minds may disagree as to whether a particular [set of
facts] establishes probable cause . . . we evaluate the
information contained in the affidavit in the light most
favorable to upholding the issuing judge’s probable
cause finding. . . . We therefore review the issuance
of a warrant with deference to the reasonable infer-
ences that the issuing judge could have and did draw
. . . and we will uphold the validity of [the] warrant
. . . [if] the affidavit at issue presented a substantial
factual basis for the [issuing judge’s] conclusion that
probable cause existed.’’ (Citations omitted; internal
quotation marks omitted.) State v. Shields, supra, 308
Conn. 691; see also State v. Velez, 215 Conn. 667, 673,
577 A.2d 1043 (1990) (‘‘[a] reviewing court should pay
great deference to the trial court’s determination
regarding the existence of probable cause’’). Notably,
this court ‘‘will not invalidate a warrant . . . merely
because we might, in the first instance, have reasonably
declined to draw the inferences that were necessary
. . . .’’ State v. Barton, 219 Conn. 529, 552, 594 A.2d
917 (1991). Finally, ‘‘[i]n determining whether [a] war-
rant was based [on] probable cause, we may consider
only the information that was actually before the issuing
judge at the time he or she signed the warrant, and the
reasonable inferences to be drawn therefrom.’’ State v.
Shields, supra, 691.
   When an affidavit is based on hearsay information
from an informant, rather than on the personal observa-
tions of the affiant, ‘‘the veracity or reliability and basis
of knowledge of [the informant] are highly relevant’’ in
the issuing judge’s analysis of the totality of the circum-
stances. (Internal quotation marks omitted.) State v.
Mordowanec, 259 Conn. 94, 110, 788 A.2d 48, cert.
denied, 536 U.S. 910, 122 S. Ct. 2369, 153 L. Ed. 2d 189
(2002). In cases where an informant is as yet untested,
‘‘this court has employed several methods by which to
judge the information’s reliability or the informant’s
credibility. Three of the most common factors used to
evaluate the reliability of an informant’s tip are (1)
corroboration of the information by police, (2) declara-
tions against penal interest by the informant-declarant,
and (3) the reputation and past criminal behavior of
the suspect.’’ State v. Ferguson, 185 Conn. 104, 113, 440
A.2d 841 (1981); see also State v. Toth, 29 Conn. App.
843, 852–53, 618 A.2d 536 (first time informant not nec-
essarily less reliable than previously tested informant
where affidavit contains facts providing substantial
basis for issuing judge to infer that informant’s tip is
reliable), cert. denied, 225 Conn. 908, 621 A.2d 291
(1993).
  In the present case, there is no dispute that Santiago
was a first time informant and that the officers did
not undertake any independent corroboration of his
statement, nor did they have any information regarding
the defendant’s past criminal behavior that might bol-
ster the reliability of Santiago’s statement. Indeed, for
these reasons, we recognize that these facts present a
particularly close case as to whether the issuing judge
reasonably could have concluded that the information
relayed by Santiago was reliable, and that his statement
therefore supported a finding of probable cause. In light
of the deference we give to an issuing judge’s finding
of probable cause, however, because Santiago was a
named informant who gave a statement against his
penal interest, we agree with the state that the judge
could have reasonably credited his statement.5
   First, that Santiago was named in the affidavit and
gave his statement in person at police headquarters
can be significant in the determination of whether the
information he provided was reliable. In such circum-
stances, ‘‘the police can observe the informant’s
demeanor to determine his . . . credibility, and the
informant runs the greater risk that he may be held
accountable if his information proves false.’’ (Internal
quotation marks omitted.) State v. Batts, 281 Conn. 682,
704, 916 A.2d 788, cert. denied, 552 U.S. 1047, 128 S.
Ct. 667, 169 L. Ed. 2d 524 (2007); see also State v.
Johnson, 286 Conn. 427, 438, 944 A.2d 297, cert. denied,
555 U.S. 883, 129 S. Ct. 236, 172 L. Ed. 2d 144 (2008);
State v. Hammond, supra, 257 Conn. 622. Indeed, as
this court has repeatedly recognized, ‘‘[t]he fact that an
informant’s identity is known . . . is significant
because the informant could expect adverse conse-
quences if the information that he provided was errone-
ous. Those consequences might range from a loss of
confidence or indulgence by the police to prosecution
for . . . falsely reporting an incident under General
Statutes § 53a-180[c], had the information supplied
proved to be a fabrication.’’ (Internal quotation marks
omitted.) State v. Johnson, supra, 438; see also State
v. Barton, supra, 219 Conn. 550–51; State v. Daley, 189
Conn. 717, 725, 458 A.2d 1147 (1983). We disagree with
the defendant’s contention that naming Santiago in the
affidavit provided no indicia of reliability because his
statement relayed historical information. Because San-
tiago indicated that marijuana was being sold out of
the apartment on a continuous basis, had the officers
not uncovered any evidence of contraband, he could
have expected adverse consequences for relaying
false information.
  More importantly, however, Santiago made a state-
ment against his penal interest when he admitted to
purchasing marijuana, not once, but on as many as
twenty occasions in the two months preceding the issu-
ance of the search warrant, with the most recent pur-
chase occurring only four days before he gave his
statement to police.6 This court has recognized that
‘‘[p]eople do not lightly admit a crime and place critical
evidence in the hands of the police in the form of their
own admissions. Admissions of crime, like admissions
against proprietary interests, carry their own indicia of
credibility—sufficient at least to support a finding of
probable cause to search.’’ (Emphasis added; internal
quotation marks omitted.) State v. Barton, supra, 219
Conn. 551, quoting United States v. Harris, 403 U.S.
573, 583, 91 S. Ct. 2075, 29 L. Ed. 2d 723 (1971) (plurality
opinion); see also State v. Jackson, 162 Conn. 440, 450,
294 A.2d 517 (that informant’s ‘‘statement is against his
penal interest is . . . [a] substantial basis for crediting
it’’), cert. denied, 409 U.S. 870, 93 S. Ct. 198, 34 L. Ed.
2d 121 (1972). Notably, in Barton, this court concluded
that an informant’s statement against his penal interest
provided sufficient indicia of reliability, even absent
independent police corroboration, where the informant
provided the police with a sample of marijuana that the
informant claimed was being stored in the defendant’s
home. State v. Barton, supra, 550–51.7 Although, unlike
the informant in Barton, Santiago did not provide the
police with physical evidence of his possession of mari-
juana, his statement was nevertheless against his penal
interest and, therefore, carried with it its own indicia
of reliability. Cf. Graddy v. State, 277 Ga. 765, 766, 596
S.E.2d 109 (2004) (‘‘[i]n determining whether informa-
tion qualifies as being contrary to a person’s penal inter-
est, ‘a highly legalistic or technical interpretation of the
informant’s statement is not called for, as the fundamen-
tal question is whether the informant would have per-
ceived his remarks as highly incriminating’ ’’), quoting
2 W. LaFave, Search and Seizure (3d Ed. 1996) § 3.3
(c), p. 134. It is particularly relevant that Santiago admit-
ted to criminal activity wholly unrelated to the charges
pending against him, subjecting himself to possible
prosecution for crimes in addition to those for which
he was already in custody. See, e.g., United States v.
Tyler, 238 F.3d 1036, 1039 (8th Cir. 2001) (informant’s
statement reliable where he ‘‘admitted to criminal activ-
ities beyond those of which the police already knew
him to be guilty’’); see also United States v. Olson, 408
F.3d 366, 371 (7th Cir. 2005) (informant’s admission
exposed him as more culpable than originally sus-
pected); Atkinson v. State, 869 P.2d 486, 491 (Alaska
App. 1994) (informant ‘‘went far beyond an admission
of the misconduct for which he had already been appre-
hended’’).
  Although it may be that Santiago’s motivation for
giving his statement was to curry favor with the police in
the hopes that they would recommend that the charges
pending against him be disposed of with leniency, we
note that the affidavit does not reveal that any such
promise was indeed offered, such that it could render
his statement to be in his best interest, notwithstanding
the fact that he admitted to additional criminal activity.
Indeed, the affidavit indicates that Santiago initiated
his conversation with the officers, rather than offered
the statements only in response to promises of leniency
in exchange for information.8 Moreover, this court rec-
ognized in Barton ‘‘that one who knows the police are
already in a position to charge him with a serious crime
will not lightly undertake to divert the police down
blind alleys.’’ (Internal quotation marks omitted.) State
v. Barton, supra, 219 Conn. 551, citing 1 W. LaFave,
Search and Seizure (2d Ed. 1987) § 3.3 (c), p. 649. The
issuing judge could have reasonably concluded that
Santiago would not have lightly chosen to mislead the
police and thereby exacerbate his already compromised
position. See State v. Johnson, supra, 286 Conn. 438
(known informant ‘‘could expect adverse consequences
if the information he provided was erroneous,’’ includ-
ing ‘‘loss of confidence or indulgence by the police’’
[internal quotation marks omitted]); United States v.
Olson, supra, 408 F.3d 371 (motive to curry favor does
not render informant per se unreliable because ‘‘even
informants attempting to strike a bargain with the police
[have] a strong incentive to provide accurate and spe-
cific information rather than false information about [a
defendant’s] illegal activity’’ [internal quotation marks
omitted]). Although the defendant contends that Santi-
ago could have merely been repeating ‘‘street rumor’’
in the hopes that the information would turn out to be
accurate and he would therefore be granted leniency,
we think it unlikely that, if that were the case, Santiago
would have felt it necessary to implicate himself in
multiple crimes.
   We recognize that some courts have adopted a bright
line rule concluding that an informant’s statement
against penal interest, whether the informant is named
or unnamed, is, without more, insufficient to support
the conclusion that the informant is reliable. See, e.g.,
United States v. Higgins, 557 F.3d 381, 390 (6th Cir.),
cert. denied, 558 U.S. 1084, 130 S. Ct. 817, 175 L. Ed.
2d 573 (2009); United States v. Martin, 615 F.2d 318,
325–26 (5th Cir. 1980).9 We are more persuaded, how-
ever, by the approach of those cases, including our own,
that have considered the content of such statements
and the context in which they are made to determine
whether the informant’s statement against penal inter-
est carries with it sufficient indicia of reliability so as
to merit a finding of probable cause. See, e.g., State
v. Barton, supra, 219 Conn. 550–52; see also State v.
Shipman, 987 N.E.2d 1122, 1127–28 (Ind. App. 2013)
(although not all statements admitting to criminal con-
duct are sufficient to establish informant’s reliability,
where informant under arrest for burglary admitted to
theft and possession of marijuana, reliability estab-
lished because he admitted to criminal conduct ‘‘under
circumstances in which the crimes otherwise would
likely have gone undetected’’); Merrick v. State, 283
Md. 1, 12–15, 389 A.2d 328 (1978) (citing cases from
multiple jurisdictions wherein courts relied solely on
informant’s statement against penal interest in finding
informant reliable). Indeed, the adoption of a bright
line rule that would preclude an issuing judge from
reaching a particular conclusion regarding an infor-
mant’s reliability or the existence of probable cause
would be inconsistent with the totality of the circum-
stances test, which requires that a judge assess the
‘‘particular factual [context]’’ of the case before it in
order to ‘‘make a practical, nontechnical decision
whether . . . there is a fair probability that contraband
or evidence of a crime will be found in a particular
place.’’ (Internal quotation marks omitted.) State v.
Shields, supra, 308 Conn. 690.
  Although the affidavit in the present case undoubt-
edly would have been stronger had the officers corrobo-
rated any of the details from Santiago’s statement, this
court nevertheless should not substitute its judgment
for that of the issuing judge where ‘‘[r]easonable minds
may disagree’’ as to the weight to be given to an infor-
mant’s statement. (Internal quotation marks omitted.)
Id., 691. Here, where a named informant provided infor-
mation against his penal interest, indicating his partici-
pation in criminal activity on multiple occasions in the
recent past and which activity was wholly unrelated
to the crime for which he was in custody, the judge
reasonably could have credited that information as reli-
able and therefore supportive of a finding of proba-
ble cause.
   Finally, we agree with the Appellate Court’s conclu-
sion that the warrant in this case—which indicated
that Santiago recently purchased marijuana from the
apartment and did so on a continuing basis over an
extended period of time—was not based on stale facts,
and we adopt the Appellate Court’s reasoning on this
issue in full. State v. Flores, supra, 144 Conn. App.
317–19. Thus, we conclude that the warrant was sup-
ported by probable cause and, accordingly, that the
Appellate Court properly affirmed the trial court’s
denial of the defendant’s motion to suppress.
   The judgment of the Appellate Court is affirmed.
  In this opinion ROGERS, C. J., and PALMER and
VERTEFEUILLE, Js., concurred.
   1
     On the basis of his confessions, the defendant was charged with thirty-
five criminal offenses under seven different docket numbers. After entering
pleas of nolo contendere to the offenses previously listed, the state entered
a nolle prosequi as to the remaining charges.
   2
     Although the defendant also raises a claim under article first, § 7, of
the Connecticut constitution, he failed to separately brief that claim, and,
accordingly, we deem it abandoned. See, e.g., Barros v. Barros, 309 Conn.
499, 507 n.9, 72 A.3d 367 (2013).
   3
     The trial court adopted the facts set forth in the defendant’s memorandum
of law in support of his motion to suppress, finding that the state did not
dispute those facts. We therefore rely on the facts set forth in the defendant’s
trial court memorandum of law, as well as the search warrant affidavit,
which the state introduced as an exhibit in the hearing on the defendant’s
motion to suppress.
   4
     Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
   5
     In his brief to this court, the defendant contends that the affidavit in
this case did not include facts from which the issuing judge could determine
that Santiago was relating firsthand information, i.e., facts relating to Santi-
ago’s basis of knowledge. We note, however, that in his memorandum of
law in support of his motion to suppress before the trial court, he conceded
that the affidavit did describe the factual basis of Santiago’s knowledge. In
any event, Santiago’s basis of knowledge was firmly established by his
statement that he personally observed the presence of marijuana in the
apartment on each occasion that he was there to make a purchase. Accord-
ingly, we limit our analysis in this case to the question of whether his
statement was sufficiently reliable to support a finding of probable cause.
   6
     Although the legislature decriminalized possession of small amounts of
marijuana in 2011; Public Acts 2011, No. 11-71, §§ 1, 11; see generally State
v. Menditto, 315 Conn. 861, 110 A.3d 410 (2015); Santiago’s statements in
2010 preceded this change, and, therefore, at the time, he could have been
subject to incarceration had the state chosen to prosecute him on the basis
of his admission.
   7
     The defendant’s reliance on this court’s statement in dicta in Skakel v.
State, 295 Conn. 447, 479 n.22, 991 A.2d 414 (2010), that this court has found
‘‘adequate verification of the reliability’’ of an informant’s statement against
penal interest ‘‘where at least some significant details of his account of the
crime itself have been corroborated independently’’ does not support his
contention that independent police corroboration is an indispensable
requirement for a finding of probable cause. (Emphasis omitted; internal
quotation marks omitted.) Furthermore, the authority on which the court
in Skakel relied for this premise was State v. Velez, supra, 215 Conn. 674,
which predated this court’s decision in Barton, upholding a finding of proba-
ble cause based on an informant’s tip that included a statement against
penal interest and lacked independent police corroboration.
   8
     We presume that officers provide all of the relevant facts in the affidavit
to enable the issuing judge to undertake an independent evaluation of an
informant’s credibility, lest the state risk the possibility of a subsequent
need for a hearing pursuant to Franks v. Delaware, 438 U.S. 154, 155–56,
98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978). See State v. Grant, 286 Conn. 499,
520, 944 A.2d 947 (defendant is entitled to Franks hearing to determine
accuracy of facts included in affidavit where material fact was omitted
with intent to make, or in reckless disregard of whether it made, affidavit
misleading to issuing judge and omitted fact was material to determination
of probable cause), cert. denied, 555 U.S. 916, 129 S. Ct. 271, 172 L. Ed. 2d
200 (2008).
   9
     But see Maxwell v. State, 259 Ark. 86, 92, 531 S.W.2d 468 (1976) (‘‘[w]e
unhesitatingly find that the mere fact that [the informant’s] statement was
self-incriminating was an adequate basis for according reliability and credi-
bility’’); Merrick v. State, 283 Md. 1, 16, 389 A.2d 328 (1978) (‘‘the probable
credibility of the informant here was sufficiently shown on the sole basis
of his statements against his penal interest’’).
   We also note that in Higgins, the court concluded that a statement made
by one who was already under arrest for possession of cocaine and who
then named his supplier did not alone support a finding of probable cause.
United States v. Higgins, supra, 557 F.3d 390. Although the court broadly
stated that ‘‘the fact that the informant was known to the affiant and issuing
magistrate and admitted a crime does not alone provide probable cause’’;
id.; courts in other jurisdictions have simply concluded that a statement
such as the one at issue in Higgins was not a true statement against penal
interest, and therefore not indicative of the informant’s reliability. See, e.g.,
State v. Spillers, 847 N.E.2d 949, 956–57 (Ind. 2006) (where informant was
caught with cocaine in his possession, revealing supplier did not subject
him to additional criminal liability, and therefore was not true statement
against interest). We need not decide whether we would agree with the
result in Higgins were we faced with a similar factual scenario, but, as we
explain, we agree with those courts that examine the substance and context
of the statement itself to determine whether it supplies sufficient indicia
of reliability.